Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US 3,786,030).
	Rice discloses N,N-dialkylalkanolamines, having the structure set forth within column 2, line 65, wherein R’ encompasses butylene, given the disclosed alkylene definition, wherein the reaction product of isocyanates with the dialkylalkanolamines yields a latent catalyst for isocyanate trimerization reactions.  The catalysts promote the reaction at elevated temperatures.  See abstract; column 5, lines 3+; and column 6, 
4.	Applicants’ response has been considered; however, it is insufficient to overcome the prior art rejection.  Firstly, despite applicants’ response of September 30, 2021, there is no claim limitation specifying the aliphatically or cycloaliphatically isocyanate group content within the claims.  Secondly, the examiner disagrees that the polyisocyanate language of the claims should be interpreted as narrowly as argued by applicants.  The examiner notes that the fifth full paragraph within page 4 of the specification specifies that the term, “polyisocyanate”, is to be understood as meaning any compound comprising on average at least 1.8 isocyanate groups.  Furthermore, the language within the subsequent paragraph does not exclude other polyisocyanates and defines “oligomeric polyisocyanates” as polyisocyanates formed from at least two monomeric diisocyanate molecules, which clearly encompass the argued prepolymer of the reference.  Lastly, within line 3 of page 6 of the specification, reference is made to polymeric polyisocyanates.  Accordingly, the specification clearly sets forth language that supports that the argued terminology should not be as narrowly interpreted as argued.
s 1-3, 7-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner et al. (US 2015/0125703 A1) in view of Bechara et al. (US 4,026,840).
	Lindner et al. disclose the production of molded composites, wherein fiber is introduced into the mold and then a polyisocyanurate yielding composition is added to saturate the fibers prior to curing.  The polyisocyanurate yielding composition comprises a polyisocyanate, including aliphatic and cycloaliphatic species, wherein the NCO/OH ratio is disclosed as being as high as 6:1, and an isocyanurate promoting catalyst.  The composition is cured within a preferred temperature range that exceeds that claimed.  See abstract and paragraphs [0025]-[0033], [0044], and [0048].  Though Lindner et al. fail to recite a fiber addition step that corresponds to that of applicants, the position is taken that it would have been obvious to add the fiber to the relatively low viscosity initial pre-cured mixture of applicants to promote improved saturation of the fibers.  The skilled artisan would have appreciated that introduction of the fibers within the curing step would have hindered wetting/saturation of the fibers.  Though aromatic polyisocyanates are disclosed as well as aliphatic and cycloaliphatic polyisocyanates, the position is taken that it would have been obvious to use the aliphatic or cycloaliphatic species where slower reaction speed or greater light stability was desired.  Furthermore, the position is taken that it would have been obvious to operate at the upper end of the disclosed NCO/OH ratio, so as to promote increased crosslinking and flame retardancy resulting from the increased content of isocyanurate groups.    Regarding claim 12, the position is taken that it would have been obvious to allow a period of time between the steps a) and b) to allow the composition to fill a mold or 
6.	Though Lindner et al. fail to disclose the use of compound (I) as the trimerization catalyst, Lindner et al. disclose within paragraph [0048] that known trimerization catalysts, such as amines, may be used.  Bechara et al. disclose dialkylalkanolamines that correspond to those of applicants, which are disclosed as being trimerization catalysts for isocyanates, including aliphatic and cycloaliphatic isocyanates.  See abstract and columns 1-4.  Accordingly, the position is taken that it would have been obvious to utilize the catalyst of the secondary reference within the composition of Lindner et al., so as to arrive at the instant invention.  
7.	Claims 1, 4, 5, 7-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner et al. (US 2015/0125703 A1) in view of Diendorf et al. (US 2016/0319094 A1).
	Lindner et al. disclose the production of molded composites, wherein fiber is introduced into the mold and then a polyisocyanurate yielding composition is added to saturate the fibers prior to curing.  The polyisocyanurate yielding composition comprises a polyisocyanate, including aliphatic and cycloaliphatic species, wherein the NCO/OH ratio is disclosed as being as high as 6:1, and an isocyanurate promoting catalyst.  The composition is cured within a preferred temperature range that exceeds that claimed.  
8.	Though Lindner et al. fail to disclose the use of compound (I) as the trimerization catalyst, Lindner et al. disclose within paragraph [0048] that known trimerization catalysts, such as amines, may be used.  Diendorf et al. disclose the amine, .  
9.	Claims 1, 6-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner et al. (US 2015/0125703 A1) in view of Numata et al. (US 4,100,118).
	Lindner et al. disclose the production of molded composites, wherein fiber is introduced into the mold and then a polyisocyanurate yielding composition is added to saturate the fibers prior to curing.  The polyisocyanurate yielding composition comprises a polyisocyanate, including aliphatic and cycloaliphatic species, wherein the NCO/OH ratio is disclosed as being as high as 6:1, and an isocyanurate promoting catalyst.  The composition is cured within a preferred temperature range that exceeds that claimed.  See abstract and paragraphs [0025]-[0033], [0044], and [0048].  Though Lindner et al. fail to recite a fiber addition step that corresponds to that of applicants, the position is taken that it would have been obvious to add the fiber to the relatively low viscosity initial pre-cured mixture of applicants to promote improved saturation of the fibers.  The skilled artisan would have appreciated that introduction of the fibers within the curing step would have hindered wetting/saturation of the fibers.  Though aromatic polyisocyanates are disclosed as well as aliphatic and cycloaliphatic polyisocyanates, the position is taken that it would have been obvious to use the aliphatic or cycloaliphatic species where slower reaction speed or greater light stability was desired.  Furthermore, the position is taken that it would have been obvious to operate at the 
10.	Though Lindner et al. fail to disclose the use of compound (I) as the trimerization catalyst, Lindner et al. disclose within paragraph [0048] that known trimerization catalysts, such as amines, may be used.  Numata et al. disclose the use of the hydroxyalkylamines, dimethylaminoethanol and dimethylaminopentanol, as being trimerization catalysts for isocyanates.  See column 4, lines 43-54.  Accordingly, the position is taken that it would have been obvious to utilize dimethylaminopentanol as the trimerization catalyst within the composition of Lindner et al., so as to arrive at the instant invention.  Furthermore, in view of the disclosed use of ethanol- and pentanol-substituent containing trimerization catalysts, the position is taken that it would have been obvious to use propanol- or butanol-substituent containing compounds as the trimerization catalyst within the compositions of Lindner et al., since one would have reasonably expected these structurally similar compounds to also possess catalytic activity for promoting the trimerization reaction. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765